Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Donald J. Labriola on 02/04/2021.
1. (Currently amended) A DBMS query-processing system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for a derived data dictionary for optimizing transformations of encoded data, the method comprising: 
the system receiving a query expressly requesting a transformation to be performed upon encoded symbols stored in a database column, 
where performing the transformation upon any encoded symbol does not require decoding the any encoded symbol upon which the transformation is performed, 

where at least two of the encoded symbol values are indistinguishable; 
the system generating a derived data dictionary (DDD) table in which each entry associates one distinct encoded symbol value stored in the column with a corresponding transformation result, where a value of a first transformation result is equal to an output value produced by performing the expressly requested transformation upon a value of a first encoded symbol associated by the DDD table with the first transformation result; 
the system selecting a DDD-generation strategy from the group consisting of:
initially populating the DDD table, before fetching any symbols from the column, by adding to each table entry a transformation result derived by performing the transformation upon a symbol value identified by the entry, where the initially populating further comprises: performing the transformation on each distinct symbol value listed in the DDD table; and storing a result of each transformation as a transformation result in a DDD table entry that identifies a corresponding value upon which the transformation was performed; and
incrementally populating the DDD table by adding, to a table entry that identifies a value of a fetched symbol, a transformation result derived by performing the transformation upon the identified symbol value only if a value of the fetched symbol is not equal to a value of any previously fetched symbol, where the incrementally populating further comprises: fetching the first symbol from the database column; S/N: 16/210,0494determining whether an existing DDD table entry associates a value of the first symbol with the first transformation result; and if determining that no DDD table entry associates the value of the first symbol with the first transformation result, performing the transformation on the value of the first symbol and storing the result of the performed transformation as the first transformation result in the DDD table entry associated with the first symbol; and
the system returning, for each symbol stored in the column, a corresponding returned result, where a returned result corresponding to a particular symbol is equal to a transformation result associated, by a DDD table entry, with a value of the particular symbol.
3. (Cancelled).
4. (Cancelled).
5. (Cancelled).
6. (Currently Amended). The system of claim 1, where the selecting a DDD-generation strategy comprises comparing a total number of symbols stored in the column to a total number of distinct symbol values stored in the column.
7. (Currently Amended). The system of claim 1, where the encoded symbols stored in the database column each represent a prefix or suffix substring of a full string that comprises one instance of the prefix or suffix substring and a corresponding base string represented by an encoded base-string symbol, the method further comprising: fetching a first encoded substring symbol from the database column and a corresponding first encoded base-string symbol from a second column of the database; 
8. (Currently Amended). A method comprising: 
a DBMS query-processing system receiving a query expressly requesting a transformation to be performed upon encoded symbols stored in a database column,
where performing the transformation upon any encoded symbol does not require decoding the any encoded symbol upon which the transformation is performed, 
where each encoded symbol value corresponds to a corresponding unencoded value, 
where at least two of the encoded symbol values are indistinguishable; the system generating a derived data dictionary (DDD) table, 
where the DDD table is initialized as a duplicate of a cross-reference table created and maintained by the DBMS, 
where each entry of the cross-reference table associates one distinct symbol value stored in the column with that distinct symbol's corresponding unencoded value, 

where a value of a first transformation result is equal to an output value produced by performing the expressly requested transformation upon a value of a first encoded symbol associated by the DDD table with the first transformation result; 
the system selecting a DDD-generation strategy from the group consisting of:
initially populating the DDD table, before fetching any symbols from the column, by adding to each table entry a transformation result derived by performing the transformation upon a symbol value identified by the entry, where the initially further comprises: performing the transformation on each distinct symbol value listed in the DDD table; and storing a result of each transformation as a transformation result in a DDD table entry that identifies a corresponding value upon which the transformation was performed; and
incrementally populating the DDD table by adding, to a table entry that identifies a value of a fetched symbol, a transformation result derived by performing the transformation upon the identified symbol value only if a value of the fetched symbol is not equal to a value of any previously fetched symbol, where the incrementally populating further comprises: fetching the first symbol from the database column; S/N: 16/210,0494determining whether an existing DDD table entry associates a value of the first symbol with the first transformation result; and if determining that no DDD table entry associates the value of the first symbol with the first transformation result, performing the transformation on the value of the first symbol and storing the result of the performed transformation as the first transformation result in the DDD table entry associated with the first symbol; and
the system returning, for each symbol stored in the column, a corresponding returned result, where a returned result corresponding to a particular symbol is equal to a transformation result associated, by a DDD table entry, with a value of the particular symbol.
9. (Cancelled).
10. (Currently Amended). The method of claim 8, where the initially populating further comprises: performing the transformation on each distinct symbol value listed in the DDD table; and storing a result of each transformation as a transformation result in a DDD table entry that identifies a corresponding value upon which the transformation was performed.
11. (Cancelled).
12. (Currently Amended). The method of claim 8, where the selecting a DDD-generation strategy comprises comparing a total number of symbols stored in the column to a total number of distinct symbol values stored in the column.
15. (Currently Amended). A computer program product, comprising a non-transitory computer-readable hardware storage device having a computer-readable program code stored therein, the program code configured to be executed by a DBMS query-processing system comprising a processor, a memory coupled to the processor, non-transitory computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for a derived data dictionary for optimizing transformations of encoded data, the method comprising: 
the system receiving a query expressly requesting a transformation to be performed upon encoded symbols stored in a database column, 
where performing the transformation upon any encoded symbol does not require decoding the any encoded symbol upon which the transformation is performed, 
where each encoded symbol value corresponds to a corresponding unencoded value, and 
where at least two of the encoded symbol values are indistinguishable; 
the system generating a derived data dictionary (DDD) table, 
where the DDD table is initialized as a duplicate of a cross-reference table created and maintained by the DBMS, 
where each entry of the cross-reference table associates one distinct encoded symbol value stored in the column with that distinct symbol's corresponding unencoded value, 
where each entry of the DDD table associates one distinct symbol value stored in the column with a corresponding transformation result, and 

the system selecting a DDD-generation strategy from the group consisting of:
initially populating the DDD table, before fetching any symbols from the column, by adding to each table entry a transformation result derived by performing the transformation upon a symbol value identified by the entry, where the initially further comprises: performing the transformation on each distinct symbol value listed in the DDD table; and storing a result of each transformation as a transformation result in a DDD table entry that identifies a corresponding value upon which the transformation was performed; and
incrementally populating the DDD table by adding, to a table entry that identifies a value of a fetched symbol, a transformation result derived by performing the transformation upon the identified symbol value only if a value of the fetched symbol is not equal to a value of any previously fetched symbol, where the incrementally populating further comprises: fetching the first symbol from the database column; S/N: 16/210,0494determining whether an existing DDD table entry associates a value of the first symbol with the first transformation result; and if determining that no DDD table entry associates the value of the first symbol with the first transformation result, performing the transformation on the value of the first symbol and storing the result of the performed transformation as the first transformation result in the DDD table entry associated with the first symbol; and

16. (Cancelled).
17. (Cancelled).
18. (Cancelled).
19. (Currently Amended). The computer program product of claim 15, where the selecting a DDD-generation strategy comprises comparing a total number of symbols stored in the column to a total number of distinct symbol values stored in the column.
20. (Currently Amended). The computer program product of claim 15, where the encoded symbols stored in the database column each represent a prefix or suffix substring of a full string that comprises one instance of the prefix or suffix substring and a corresponding base string represented by an encoded base-string symbol, the method further comprising: fetching a first encoded substring symbol from the database column and a corresponding first encoded base-string symbol from a second column of the database; performing the transformation on the first encoded base-string symbol; and S/N: 16/210,04912reconstituting the first full string by concatenating a decoded transformed substring represented by the first encoded substring symbol with a decoded transformed base string represented by the result of performing the transformation on the first encoded base-string symbol.

Allowable Subject Matter
Claims 1-2, 6-8, 10, 12-15, 19 and 20 are allowed (claims 3-5, 9, 11, 16-18 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“the system selecting a DDD-generation strategy from the group consisting of:
initially populating the DDD table, before fetching any symbols from the column, by adding to each table entry a transformation result derived by performing the transformation upon a symbol value identified by the entry, where the initially populating further comprises: performing the transformation on each distinct symbol value listed in the DDD table; and storing a result of each transformation as a transformation result in a DDD table entry that identifies a corresponding value upon which the transformation was performed; and
incrementally populating the DDD table by adding, to a table entry that identifies a value of a fetched symbol, a transformation result derived by performing the transformation upon the identified symbol value only if a value of the fetched symbol is not equal to a value of any previously fetched symbol, where the incrementally populating further comprises: fetching the first symbol from the database column; S/N: 16/210,0494determining whether an existing DDD table entry associates a value of the first symbol with the first transformation result; and if determining that no DDD table entry associates the value of the first symbol with the first transformation result, performing the transformation on the value of the first symbol and storing the result of the performed transformation as the first transformation result in the DDD table entry associated with the first symbol”.

The closest prior art (Raman et al: US 2015/0363456 A1) discloses similar features of querying a database system storing encoded symbols (pars. 0014, 0015, 0016). However, Raman et al do not explicitly teach “the system selecting a DDD-generation strategy from the group consisting of:
initially populating the DDD table, before fetching any symbols from the column, by adding to each table entry a transformation result derived by performing the transformation upon a symbol value identified by the entry, where the initially populating further comprises: performing the transformation on each distinct symbol value listed in the DDD table; and storing a result of each transformation as a transformation result in a DDD table entry that identifies a corresponding value upon which the transformation was performed; and
incrementally populating the DDD table by adding, to a table entry that identifies a value of a fetched symbol, a transformation result derived by performing the transformation upon the identified symbol value only if a value of the fetched symbol is not equal to a value of any previously fetched symbol, where the incrementally populating further comprises: fetching the first symbol from the database column; S/N: 16/210,0494determining whether an existing DDD table entry associates a value of the first symbol with the first transformation result; and if determining that no DDD table entry associates the value of the first symbol with the first transformation result, performing the transformation on the value of the first symbol and storing the result of the performed transformation as the first transformation result in the DDD table entry associated with the first symbol”.

Another close prior art, Beier et al (US 2014/0085115 A1), discloses similar features of generating a derived data dictionary (pars. [0005-0007]). However, Beier et al do not explicitly teach “the system selecting a DDD-generation strategy from the group consisting of:
initially populating the DDD table, before fetching any symbols from the column, by adding to each table entry a transformation result derived by performing the transformation upon a symbol value identified by the entry, where the initially populating further comprises: performing the transformation on each distinct symbol value listed in the DDD table; and storing a result of each transformation as a transformation result in a DDD table entry that identifies a corresponding value upon which the transformation was performed; and
incrementally populating the DDD table by adding, to a table entry that identifies a value of a fetched symbol, a transformation result derived by performing the transformation upon the identified symbol value only if a value of the fetched symbol is not equal to a value of any previously fetched symbol, where the incrementally populating further comprises: fetching the first symbol from the database column; S/N: 16/210,0494determining whether an existing DDD table entry associates a value of the first symbol with the first transformation result; and if determining that no DDD table entry associates the value of the first symbol with the first transformation result, performing the transformation on the value of the first symbol and storing the result of the performed transformation as the first transformation result in the DDD table entry associated with the first symbol”.

	Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“the system selecting a DDD-generation strategy from the group consisting of:
initially populating the DDD table, before fetching any symbols from the column, by adding to each table entry a transformation result derived by performing the transformation upon a symbol value identified by the entry, where the initially populating further comprises: performing the transformation on each distinct symbol value listed in the DDD table; and storing a result of each transformation as a transformation result in a DDD table entry that identifies a corresponding value upon which the transformation was performed; and
incrementally populating the DDD table by adding, to a table entry that identifies a value of a fetched symbol, a transformation result derived by performing the transformation upon the identified symbol value only if a value of the fetched symbol is not equal to a value of any previously fetched symbol, where the incrementally populating further comprises: fetching the first symbol from the database column; S/N: 16/210,0494determining whether an existing DDD table entry associates a value of the first symbol with the first transformation result; and if determining that no DDD table entry associates the value of the first symbol with the first transformation result, performing the transformation on the value of the first symbol and storing the result of the performed transformation as the first transformation result in the DDD table entry associated with the first symbol”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 8 and 15 are allowed for similar reason as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/LOC TRAN/
Primary Examiner, Art Unit 2165